DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                                    UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA


   In re:                                                           Chapter 13
                                                                    Case No: 20-10008 DM
   SELENE KARINA BARRERA and JESUS                                  Date:    August 12, 2020
   GARCIA ANTONIO                                                   Time:    01:10 PM
   5979 COMMERCE BLVD STE 3&4                                       Ctrm:    TELEPHONE/VIDEO
   ROHNERT PARK, CA 94928


                                      Debtor(s)
                        MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                           TO DISMISS CASE PRIOR TO CONFIRMATION

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR(S)’ ATTORNEY OF RECORD HEREIN:

The Chapter 13 Trustee, DAVID BURCHARD, moves the Court for an order, dismissing this case for cause(s) for
the reasons set forth below.

1. This Court has jurisdiction over this matter pursuant to Federal Rules of Bankruptcy Procedure 9013 and 9014,
and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

2. This Motion is based upon all documents and records on file, together with this Motion, Declaration and any
such additional documents, records and evidence which may be presented.

3. Debtor(s) filed for bankruptcy under Chapter 13 on 01/07/2020.

4. This motion for dismissal is made for cause pursuant to:

11 U.S.C. § 1307(c)(1) as there is unreasonable delay that is prejudicial to creditors.

5. The cause to dismiss this case exists as it is in the best interests of creditors and the bankruptcy estate. The
Trustee therefore requests the Court enter an order dismissing this case.

If you wish to oppose dismissal of this Chapter 13 case, you or your attorney must file a timely opposition to this
motion no later than fourteen (14) days before the hearing set forth in the accompanying Notice of Motion. You
or your attorney must also appear at the hearing date listed in the notice and present argument in opposition to this
motion.

DATED:      July 2, 2020                                    DAVID BURCHARD
                                                            DAVID BURCHARD, Chapter 13 Trustee




    Case: 20-10008         Doc# 21       Filed: 07/02/20       Entered: 07/02/20 10:21:02            Page 1 of 4
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475



                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA



   In re:
                                                                   Chapter 13
   SELENE KARINA BARRERA and JESUS                                 Case No: 20-10008 DM
   GARCIA ANTONIO                                                  Date:    August 12, 2020
   5979 COMMERCE BLVD STE 3&4                                      Time:    01:10 PM
   ROHNERT PARK, CA 94928                                          Ctrm:    TELEPHONE/VIDEO

                                     Debtor(s)


                        DECLARATION IN SUPPORT OF CHAPTER 13 TRUSTEE,
                          DAVID BURCHARD’S, MOTION TO DISMISS CASE
                                  PRIOR TO CONFIRMATION



I am the custodian and/or keeper of the business records referenced herein and, as such, I am qualified to certify
the authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration. If
called upon as a witness, I could and would competently testify to the facts contained herein.
After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. Debtor(s) filed the instant bankruptcy petition on 01/07/2020. There is unreasonable delay towards plan
confirmation that is prejudicial to creditors.

2. As of the date hereof, the following fact(s) exists as cause for dismissal:


                   Failure to make required payments to the Trustee. $ _____ is in default under Ch. 13 Plan.
                   Failure to attend Section 341 Meeting of Creditors scheduled on
            X      Failure to respond to Trustee’s requests – see attachment “A”.


       I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was
executed on July 2, 2020 in Foster City, California.


Dated: July 2, 2020                                        DAVID BURCHARD
                                                           DAVID BURCHARD, Chapter 13 Trustee



    Case: 20-10008         Doc# 21       Filed: 07/02/20      Entered: 07/02/20 10:21:02          Page 2 of 4
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Prior to Confirmation, the
Declaration in Support of Chapter 13 Trustee, David Burchard’s Motion to Dismiss Case Prior to
Confirmation and this Certificate of Service, on the persons listed below by following our ordinary business
practice for service, which is either deposited in the ordinary course of business with the U.S. Postal Service by
first class mail or served by electronic transmission from the Court, if applicable. I declare under penalty of
perjury under the laws of the United States of America that the foregoing is true and correct.


         SELENE KARINA BARRERA and JESUS GARCIA ANTONIO
         5979 COMMERCE BLVD STE 3&4
         ROHNERT PARK, CA 94928



The following recipients have been served via Court’s Notice of Electronic Filing:

         EVAN LIVINGSTONE
         evanmlivingstone@gmail.com




Dated:    July 2, 2020                                TINA MITCHELL
                                                      TINA MITCHELL




   Case: 20-10008         Doc# 21      Filed: 07/02/20      Entered: 07/02/20 10:21:02          Page 3 of 4
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475


                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA


In re:                                                    Case No.: 20-10008 DM
    SELENE KARINA BARRERA and JESUS                       Chapter 13
    GARCIA ANTONIO
    5979 COMMERCE BLVD STE 3&4
    ROHNERT PARK, CA 94928                                ATTACHMENT “A”




                                  Debtor(s)




The Trustee made the following requests at least 30 days prior to the filing date of the instant motion:

1. The debtor’s plan was filed after the Notice of Bankruptcy was filed and has not been served on all
   creditors. Trustee requested the plan be served on all creditors with 28 days’ notice, and a
   certificate of service evidencing service of the plan be filed with the Court. The debtor has failed to
   file a certificate of service evidencing service of the plan.

2. The debtor’s plan proposes fixed monthly payments of $907.13 to be paid through the plan;
   however, the debtor’s monthly plan payment is only $736.00. Trustee requested an amended plan
   that addresses this issue. The debtor has failed to file an amended plan.

3. At the 341 Meeting of Creditors, the Trustee requested the following documentation: amended
   voluntary petition to include all names used by the debtor within the last 8 years. The debtor has
   failed to provide the requested documentation.

4. Trustee received incomplete attachments to the Chapter Thirteen Business Questionnaire. Trustee
   requested that the questionnaire and its supporting documents be provided no later than seven days
   prior the schedule 341 Meeting of Creditors. The debtor has failed to provide the following
   documents: bank statement from Bank of America account number ending 4492 for September 26,
   2019 through October 28, 2019; bank statement from Bank of America account number ending 9590
   for December 7, 2019 through December 31, 2019.

5. Trustee is in receipt of an outdated Rights and Responsibilities of Chapter 13 Debtors and Their
   Attorneys. Trustee requested for an amended Rights and Responsibilities be filed, using the current
   version which became effective January 1, 2019. The debtor has failed to file this document.




   Case: 20-10008       Doc# 21      Filed: 07/02/20    Entered: 07/02/20 10:21:02        Page 4 of 4
